Citation Nr: 1515198	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  14-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his squamous cell carcinoma is due to Agent Orange exposure from his active duty service in Vietnam. 

The Veteran's service treatment records reflect that he was in Chu Lai, Republic of Vietnam in 1968; thus, he is entitled to a presumption of exposure to herbicide agents. However, the Veteran's squamous cell carcinoma is not on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides.  See Notice, 68 Fed. Reg. 27630 -27641 (2003). 

A private pathology report dated in December 2012 shows that the Veteran was diagnosed with squamous cell carcinoma of the gingiva.  An August 16, 2013 VA treatment note indicates that the Veteran has gingival carcinoma, a relatively rare cancer unrelated to other oral malignancies.  The provider indicated that this is not a dental disease but rather an oral cavity cancer, in the same category as other head and neck mucosal malignancies.  The provider went on to indicate that he was 

unable to determine upon the available evidence if  herbicide exposure is a significant risk factor for the development of this rare carcinoma.

The VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's claimed condition.  Given the conceded exposure to herbicides and the unclear etiology of the condition, a medical opinion regarding a diagnosis and etiology of the Veteran's squamous cell carcinoma, to include exposure to Agent Orange, is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing treatment records from the Las Vegas VAMC.

2.  Additionally, schedule the Veteran for a VA examination to determine whether his squamous cell carcinoma is related to service. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The VA examiner should provide an opinion as to whether it is at least as likely as not that the squamous cell carcinoma is related to his active military service, to include as due to his presumed exposure to herbicides during service.  For purposes of making this determination, the examiner should accept as true that the Veteran was exposed to herbicides during service.

In rendering these opinions, the examiner should acknowledge and discuss the Veteran's lay statements and any other relevant information. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, if the claim must be denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




